IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



 HANNAH JONES,                                         No. 70422-2-


                       Appellant.                      DIVISION ONE


                v.



 REGENCY PACIFIC, INC.,                                UNPUBLISHED


                       Respondent.                     FILED: December 22, 2014




         Cox, J. — Hannah Jones seeks to overturn a judgment on an adverse jury

verdict based on claims that the trial court failed to ensure an impartial jury and

that juror misconduct and juror bias deprived her of a fair trial. Because the trial

court did not abuse its discretion in addressing these claims, we affirm.1

         Jones sued Regency Pacific, Inc. for negligence and other causes of

action after developing injuries while receiving post-operative care at one of

Regency's facilities. The parties tried the case to a jury in King County Superior

Court.

         During the presentation of Jones's case in chief, Leann Cox (Juror 11)

informed the bailiff that she lived in the same neighborhood as one of Regency's



         1We grant the Motion for Limited Admission Pursuant to APR 8(b) (Pro
Hac Vice) of Jacques Balette dated September 11, 2014.
No. 70422-2-1/2


two attorneys.2 The bailiff put this on the record on February 28, 2013, out of the

presence of the jury. At that time, Jones asked the court to excuse Juror 11.

          On February 28, the bailiff reported that Juror 11 lived in the same

neighborhood as one of Regency's attorneys. The bailiffstated that Juror 11 had

not recognized the attorney when asked during voir dire, but recognized her

about two weeks into the trial. According to the bailiff, Juror 11 also said that she

walked in the neighborhood, had seen Regency's attorney and her son, and

knew the name of Regency's attorney's son. Moreover, according to the bailiff,

Juror 11 "wanted [the court] to know that it was on her mind," but that she also

said that "she is an adult, and she can put that aside, and she feels she can be

here."3

          The trial court denied Jones's motion to excuse Juror 11, without

prejudice, and encouraged Jones to bring the motion anew when the case was

ready to go to the jury. At this time, Jones stated that she had made her record.

          On March 4, 2013, Juror 11 spoke to Regency's attorney while passing

her in the hallway. Regency's attorney disclosed this immediately thereafter in

open court, out of the presence of the jury, and stated that Juror 11 had said "this

is hard."4 At that time, Jones took no action in response to this disclosure.




          2 The author of this opinion is neither related to nor acquainted with Leann
Cox (Juror 11), the juror in question.

          3 Report of Proceedings (Feb. 28, 2013) at 8-9.

          4 Report of Proceedings (Mar. 04, 2013) at 36-37.
                                                2
No. 70422-2-1/3


       On March 20, 2013, Jones renewed her motion to excuse Juror 11. The

trial court indicated that it had been thinking of this situation throughout the trial

and again denied the motion.

       At the conclusion of the trial, the jury found that Regency was not liable.

       After the jury returned the verdict, Jones moved for a new trial, claiming

juror misconduct. The court considered declarations submitted by the parties,

the remaining record, and counsel's arguments before denying this motion. The

court then entered an amended judgment on the jury verdict for Regency.

       Jones appeals.

                        DUTY TO DISMISS UNFIT JURORS

       Jones argues that the trial court abused its discretion by not questioning

Juror 11 before denying, without prejudice, the request to excuse her during the

presentation of evidence at trial. We hold that the court did not abuse its

discretion.

       Under RCW 2.36.110, the court must dismiss unfit jurors. This statute

creates a "continuous obligation" of the court.5

       RCW 2.36.110 gives trial courts discretion in deciding whether to dismiss

a juror. This discretion extends to the manner in which the court investigates

alleged misconduct.6 Washington courts "are unwilling to impose on the trial

court a mandatory format for establishing [the] record."7



       5 State v. Jorden. 103 Wash. App. 221, 227, 11 P.3d 866 (2000).

       6 \± at 229.

       7 Id.
No. 70422-2-1/4


       We review a trial court's decision whether to dismiss a juror for abuse of

discretion.8

       In Hough v. Stockbridqe, a juror submitted a note stating that the

defendant appeared to have mental health problems and asking whether the

court had the authority to order a mental health evaluation.9 The defendant

moved to have the juror dismissed because of bias.10 The court considered the

note, heard argument from the parties, and determined that the juror was not

biased.11 Division Two of this court held that the trial court did not abuse its

discretion because the record supported the court's decision.12

       Here, the trial court properly exercised its fact finding discretion when it

denied, without prejudice, Jones's motion to dismiss Juror 11 without first

questioning her.

       The present case resembles Hough. Instead of a juror's note, the court

relied on the information that the bailiff put on the record, in open court and out of

the presence of the jury. At that time, Regency's attorney provided, on the

record, more details about her relationship with Juror 11 and the nature of their

neighborhood. Under Hough, it was within the court's discretion to make a

decision about whether to dismiss Juror 11 based on this information.



       8 State v. Depaz, 165 Wash. 2d 842, 852, 204 P.3d 217 (2009).

       9 152 Wash. App. 328, 335, 216 P.3d 1077 (2009).

       10 Id, at 335-36.

        11 ]d, at 341.

        12 Id.
No. 70422-2-1/5


       In sum, nothing in the language of RCW 2.36.110 requires the court to

question a juror before deciding whether to excuse the juror. Accordingly, the

trial judge did not violate RCW 2.36.110 by failing to question Juror 11 after she

revealed she was Regency's attorney's neighbor.

       Jones argues that the trial court had an affirmative duty to develop the

record by questioning Juror 11. We disagree.

       Significantly, Jones did not ask the court to question Juror 11 at the time

this issue arose. Moreover, Jones did not ask for permission to question Juror

11. Thus, Jones now argues, for the first time, that the trial court abused its

discretion for failing to take actions that Jones did not request below.

       Jones supports this argument with citations to cases from the Fifth and

Sixth Circuits.13 Neither case supports Jones's arguments.

       In United States v. Nell, the trial court refused to permit additional voir dire

that the defendant had requested.14 After a potential juror answered a general

voir dire question in a way that indicated he might be biased, the defendant

requested permission to ask the juror more specific questions.15 The trial court

denied this request.16 The Fifth Circuit held that this denial was error.17



       13 Briefof Appellant at 11 (citing U.S. v. Nell. 526 F.2d 1223 (5th Cir.
1976); Hughes v. U.S.. 258 F.3d 453 (6th Cir. 2001)).

       14 526 F.2d 1223, 1228 (5th Cir. 1976).

       15 Jd,

       16 id,

       17 Id. at 1230.
No. 70422-2-1/6


       In the present case, Jones never requested to question Juror 11. Thus,

Nell is distinguishable.

       In Hughes v. United States, a potential juror stated during voir dire that

she could not be fair.16 Neither the court nor defense counsel asked any follow

up questions, and the juror was impaneled.19 The Sixth Circuit held that failure to

question this biased juror was ineffective assistance of counsel that prejudiced

the defendant.20

       This case is distinguishable. In the present case, Juror 11 never said she

could not be fair. Rather, according to the information that the bailiff put on the

record, Juror 11 felt she could be fair. Accordingly, reliance on this case is not

persuasive.

       We also note that at the time the trial court denied the motion, there does

not appear to have been anything in the record that established either actual or
implied bias of Juror 11. Thus, the trial court properly denied the motion, without
prejudice to Jones renewing her motion later in the trial.

       For these reasons, the trial court did not abuse its discretion when it

denied, without prejudice, Jones's request to excuse Juror 11.

       Jones also argues that the trial court violated its duty to ensure an

impartial jury by failing to inform the parties about reported juror misconduct.



       18 258 F.3d 453, 456 (6th Cir. 2001).

       19]d,

       20 Id. at 464.
No. 70422-2-1/7



       Jones bases her argument on the declaration of Charles Hunger, who

served as an alternate juror. He states in his declaration that during the fifth

week of trial, he told the bailiff that the case was "on the verge of a mistrial."21 He

allegedly told the bailiffthat four jurors, including Juror 11, were discussing the

case during recesses.22 He also stated that this group of jurors was referring to

Jones's attorneys as "out of staters" and "rich lawyers."23

       During the hearing on the motion for a new trial, the court noted that the

alternate juror's declaration conflicted with the bailiff's recollection of events.24

The court put on the record that "[t]here are some aspects of [the alternate

juror's] affidavit that do not correspond to the bailiffs clear recollection of how

those conversations developed."25

       Jones argues that if the court had disclosed and investigated this report, it

would have revealed Juror 11's bias. This argument fails for two reasons. First,

the record does not clearly show that the court in fact received reports of alleged

juror misconduct. Second, as discussed later in this opinion, the alleged report

fails to establish misconduct.




       21 Clerk's Papers at 351 (internal quotation marks omitted).

       22 Id, at 351-52.

       23 ]d. at 352 (internal quotation marks omitted).

       24 Report of Proceedings (May 17, 2013) at 18.

       25 Id.
No. 70422-2-1/8


       It is unclear what the alternate juror reported to the bailiffduring trial. As

discussed earlier, the court noted that the alternate juror's declaration conflicted

with the bailiff's "clear recollection."26 It is for the trial court to resolve conflicting

evidence, and it did so here. There simply is no basis for this court to side with

Jones's representations to this court on factual matters that the trial court

resolved adversely to her below.

        Further, as discussed later in this opinion, the court considered these

allegations of misconduct when Jones moved for a new trial. The court

concluded that these allegations did not show misconduct.

                      DENIAL OF MOTION FOR A NEW TRIAL

       Jones next argues that the trial court abused its discretion when it denied

her motion for a new trial. She advances several different theories to support this

claim. Jones argues that Juror 11 committed misconduct during voir dire; that

Juror 11 was actually or impliedly biased; and that the jury committed misconduct

during trial. Because these arguments are all unpersuasive, we reject them.

        We review a trial court's denial of a motion for a new trial for abuse of

discretion.27 "The test for determining such an abuse of discretion is whether

such a feeling of prejudice [has] been engendered or located in the minds of the

jury as to prevent [the] litigant from having a fair trial.'"28


        26 Report of Proceedings (May 17, 2013) at 18.

        27 Hickok-Knight v. Wal-Mart Stores, Inc., 170 Wash. App. 279, 324, 284
P.3d 749 (2012), review denied, 176 Wash. 2d 1014 (2013).

        28 id, at 325 (internal quotations omitted) (quoting Collins v. Clark County
Fire Dist. No. 5, 155 Wash. App. 48, 81, 231 P.3d 1211 (2010)).
                                                  8
No. 70422-2-1/9


       As a preliminary matter, Regency argues that Jones waived her right to

move for a new trial by waiting until after the jury returned its verdict before

moving for a new trial. We disagree.

       In order to preserve the right to move for a new trial, a party needs to

make a timely objection or a timely request for relief.29 The party does not need

to specifically request a new trial.30 If a party waits until after the jury has

returned its verdict to object or request relief, the party waives the right to move

for a new trial.31

        Here, Jones moved to excuse Juror 11 during the trial. This was a timely

request for relief, and the trial court denied the motion, without prejudice. Before

jury deliberations began, Jones renewed the motion, as the trial court had

suggested, and when alternate jurors were available. There was no waiver.

                     Claimed Juror Misconduct During VoirDire

        Jones argues that Juror 11 committed misconduct during voir dire by

failing to disclose that she was Regency's attorney's neighbor. We hold there

was no such misconduct.

        A party is entitled to a new trial based on juror misconduct when itshows

that "a juror failed to answer honestly a material question on voir dire and ... a




      29 4 Karl Tegland, Washington Practice: Rules Practice, CR 59
author's cmts. at 525 (6th ed. 2013).

        30 id,

        31 Id.
No. 70422-2-1/10



correct response would have provided a valid basis for a challenge for cause."32

When a juror unintentionally answers a question incorrectly in voir dire, it is not

misconduct.33

       Here, the trial court found that Juror 11 had unintentionally failed to

disclose during voir dire that she was Regency's attorney's neighbor. The record

supports this finding. In Juror 11's declaration, she states that she did not

recognize Regency's attorney during voir dire. She states that she had only met

Regency's attorney once and did not recognize her until the second week of trial,

during the presentation of evidence. The court also relied on the fact that Juror

11 had later voluntarily reported that she was Regency's attorney's neighbor to

the bailiff. Thus, substantial evidence supports the trial court's finding of

unintentional failure to disclosure.

       Therefore, Juror 11's nondisclosure was unintentional and was not

misconduct. Even if there were not substantial evidence to support the court's

finding, there is nothing to show that a correct answer would have supported a

challenge for cause. Thus, for both reasons, there is simply nothing in this

record to support a different result from that reached by the trial court.

       Jones argues that the trial court erred by finding that Juror 11's failure to

disclose was unintentional. Specifically, Jones argues that Juror 11's declaration

is false, and the trial court should not have believed it. But, as discussed above,



       32 In re Pers. Restraint of Elmore, 162 Wash. 2d 236, 267, 172 P.3d 335
(2007).

       33 See In re Pet, of Broten, 130 Wash. App. 326, 337-38, 122 P.3d 942
(2005).
                                              10
No. 70422-2-1/11



substantial evidence supports the trial court's finding. Further, appellate courts

do not reweigh credibility determinations on appeal.34

       Jones fails in her burden to show there was misconduct by Juror 11.

                                     Actual Bias

       Jones also argues that Juror 11 was actually biased, and because Juror

11 was actually biased, the trial court abused its discretion by denying her motion

for a new trial. We disagree.

       Actual bias is "the existence of a state of mind on the part of the juror in

reference to the action, or to either party, which satisfies the court that the

challenged person cannot try the issue impartially and without prejudice to the

substantial rights of the party challenging."36 The trial court must dismiss any

juror who, "in the opinion of the judge" is unfit due to actual bias.36

        "The trial judge has fact finding discretion in determining whether to grant

or deny a juror's dismissal based on bias."37 The judge can evaluate the juror's

credibility.38




        34 State v. Brockob. 159 Wash. 2d 311, 336, 150 P.3d 59 (2006).

        35 RCW 4.44.170(2).

        36 RCW 2.36.110.

      37 State v. Kloepper. 179 Wash. App. 343, 353, 317 P.3d 1088, review
denied, 180 Wash. 2d 1017 (2014).

        38 id,


                                              11
No. 70422-2-1/12



       We review the trial court's determination of whether to dismiss a juror for

abuse of discretion.39

       Here, the trial court properly ruled that Juror 11 was not actually biased.

Juror 11 stated in her declaration that during the whole trial she felt she could be

"fair and impartial." She explained that while she was surprised that she was still

on the jury, she trusted the judgment of the court. These statements were

consistent with the earlier record established by the bailiffwhen she related Juror

11's disclosure that she was a neighbor of one of Regency's attorneys.

       Under RCW 2.36.110, the court must dismiss a juror if the juror is biased

"in the opinion of the judge." The trial court ruled that Juror 11 was not biased,

even if she made the comments other jurors attributed to her. The record

supports this decision. Thus, the decision not to dismiss Juror 11 was not an

abuse of discretion, as it falls within "'the range of acceptable choices, given the

facts and the applicable legal standard.'"40

       Jones argues that Juror 11 was biased because of comments she

allegedly made to other jurors. Juror 11 said that she told another jurorthat she

"was shocked [that] it had not made a difference to the Court that [Regency's

attorney] was [Juror 11's] neighbor." That juror also reported that Juror 11 said

that she should not be on the jury, and that "it was a miracle" that she had not




       39
            Depaz, 165Wn.2dat852.

      40 State v. Dye, 178 Wash. 2d 541, 548, 309 P.3d 1192 (2013) (quoting In re
Marriage of Littlefield. 133 Wash. 2d 39, 47, 940 P.2d 1362 (1997)).


                                               12
No. 70422-2-1/13


been removed from the jury. Jones argues that these comments show Juror 11

knew she was biased.


       But these comments do not show that the trial court abused its discretion.

It is for the trial court, not a juror, to determine whether a juror is unfit or biased.

And Juror 11's declaration is evidence that she was not biased. The trial court

determines credibility, and although it did not make express findings about

credibility, it apparently chose to believe Juror 11's declaration. Because the

record supports the trial court's decision, it was not an abuse of discretion.

       Jones also argues that the trial court failed to "resolve doubts against the

juror." But Jones does not identify any doubts that the trial court had about Juror

11. She points only to the court's statement that "[Juror 11] has been on [the

court's] mind throughout the entire trial."

       Instead, Jones argues that the trial court should not have believed Juror

11's declaration, and should not have relied on the bailiff's statements about

what Juror 11 said. We simply do not agree with this view.

                                      Implied Bias

       Jones also argues that Juror 11 was impliedly biased, and because Juror

11 was impliedly biased, the trial court abused its discretion by denying her

motion for a new trial. We again disagree.

       Implied bias is "the existence of the facts . .. [that] in judgment of law

disqualify] the juror."41 There are two doctrines of implied bias.




       41 RCW 4.44.170(1).


                                                13
No. 70422-2-1/14


      The first implied bias doctrine is statutory—RCW 4.44.180 lists exclusive

grounds for an implied bias challenge. Under RCW 4.44.180, a juror can only be

impliedly biased for four reasons:

      (1) Consanguinity or affinity within the fourth degree to either party.

      (2) Standing in the relation of guardian and ward, attorney and
      client, master and servant or landlord and tenant, to a party; or
      being a member of the family of, or a partner in business with, or in
      the employment for wages, of a party, or being surety or bail in the
      action called for trial, or otherwise, for a party.

       (3) Having served as a juror on a previous trial in the same action,
       or in another action between the same parties for the same cause
       of action, or in a criminal action by the state against either party,
       upon substantially the same facts or transaction.

       (4) Interest on the part of the juror in the event of the action, or the
       principal question involved therein, excepting always, the interest of
       the juror as a member or citizen of the county or municipal
       corporation.

       Courts broadly construe RCW 4.44.180(4). "Because a great variety of

fact patterns can arise, a trial court must have a measure of discretion in

determining what constitutes an interest."42 Case law shows that an "interest"

under RCW 4.44.180(4) can be attenuated. For example, in an employment

discrimination case against a credit union, a juror who was a member of the

credit union, had a small amount of money in an account there, and had an

outstanding loan from the union, was found to have an "interest."43



       42 Kuhn v. Schnall, 155 Wash. App. 560, 574, 228 P.3d 828 (2010) (internal
quotation marks omitted).

       43 Carle v. McChord Credit Union, 65 Wash. App. 93, 107-09, 827 P.2d 1070
(1992).


                                              14
No. 70422-2-1/15


       Under RCW 4.44.180, "[a] juror's acquaintance with a party, by itself, is

not grounds for a challenge for cause."44

       The second implied bias doctrine is constitutional. Under the Sixth

Amendment, the court can also find implied bias in "certain exceptional

circumstances."45 "One such circumstance is when a prospective juror

deliberately withholds information during voir dire in order to increase the

likelihood of being seated on the jury."46

       Here, Juror 11 was not impliedly biased under RCW 4.44.180. An

acquaintance to a party does not create implied bias.47 An acquaintance with a

party's attorney is a more tenuous connection to the case than an acquaintance

with a party. Thus, it follows that a juror's acquaintance with a party's attorney,

by itself, is not implied bias.

       The trial court ruled that the fact that Juror 11 lived in the same

neighborhood as Regency's attorney did not support a challenge for cause.

Living in the same neighborhood as a party's attorney does not fall into any of

RCW 4.44.180's categories. The fact that Juror 11 knew Regency's attorney by

virtue of living in the neighborhood falls short of establishing implied bias. Thus,

this decision was not an abuse of discretion.




       44 State v. Tinqdale, 117 Wash. 2d 595, 601, 817 P.2d 850 (1991).

       45 State v. Boiko, 138 Wash. App. 256, 260-61, 156 P.3d 934 (2007).

       46 State v. Cho, 108 Wash. App. 315, 325, 30 P.3d 496 (2001).

       47 Tingdale, 117 Wash. 2d at 601.


                                             15
No. 70422-2-1/16



       Jones argues that Juror 11's relationship as Regency's attorney's

neighbor created an "interest" in the outcome under RCW 4.44.180(4). Jones

submitted documents showing that Juror 11's neighborhood has protective

covenants, which all residents can enforce through litigation. Jones argues that

this creates an incentive for Juror 11 and Regency's attorney to maintain a

positive relationship, a relationship that an adverse jury verdict would threaten.

       But as discussed earlier, the trial court has a "measure of discretion in

determining what constitutes an interest."48 The trial court was entitled to reject

the argument that mere protective covenants create the required interest.

       Juror 11 was also not impliedly biased under the Sixth Amendment

doctrine. It is unclear whether that doctrine applies to this civil case. But even if

the doctrine does apply, this is not an "exceptional circumstance," as the cases

require.

       Jones argues that when a juror withholds a material fact during voir dire, it

creates a presumption of implied bias, even if the disclosure is unintentional.

Jones cites State v. Boiko to support this proposition.49

       That case is distinguishable because it involved multiple connections

between the juror and the case. Specifically, the juror was married to a key

witness, had met the victim, had previously heard about the case, knew the

prosecutor, had applied for a job in the prosecutor's office, and was litigating a




       48 Kuhn, 155 Wash. App. at 574 (internal quotation marks omitted).

       49 138 Wash. App. 256, 156 P.3d 934 (2007).

                                             16
No. 70422-2-1/17



case in which the prosecutor was defense counsel.50 Thus, that case, unlike the

present case, clearly involved "exceptional circumstances." Accordingly, Jones's

reliance on Boiko is misplaced.

                                    Jury Misconduct

         Jones also argues that the jury committed misconduct by discussing the

case before deliberation and making derogatory remarks about her attorneys.

We again disagree.

         A trial court can grant a new trial based on juror misconduct when there is

"'sufficient misconduct to establish a reasonable doubt that plaintiff was denied a

fair trial.'"51

         This court reviews for abuse of discretion a denial of a motion for a new

trial because of misconduct.52 "The test for determining such an abuse of

discretion is whether such a feeling of prejudice [has] been engendered or

located in the minds of the jury as to prevent [the] litigant from having a fair

trial.'"53




         50 ]d. at 259, 263.

       51 Turner v. Stime, 153 Wash. App. 581, 588, 222 P.3d 1243 (2009) (internal
quotation marks omitted) (quoting Gardner v. Malone, 60 Wash. 2d 836, 847, 376
P.2d651 (1962)).

          52 Hickok-Knight. 170 Wash. App. at 324.

          53 id, at 325 (internal quotations omitted) (quoting Collins, 155 Wash. App. at
81).


                                               17
No. 70422-2-1/18


        Here, the trial court did not abuse its discretion by denying a new trial.

The alleged misconduct in this case did not create a reasonable doubt that the

trial was not fair.


        During trial, some jurors allegedly called Jones's attorneys "rich lawyers"

and "out of staters," and stated that they were "a real suing machine." Other

jurors denied making or hearing these statements. One person, who was an

alternate in the case, stated that some jurors discussed the case before

deliberations. Three jurors, including Juror 11, denied that the jury discussed the

merits of the case before deliberations.


       The court ruled that the alleged comments about "rich lawyers" were not

misconduct. The court reasoned that the comments reflected general feelings of

"underlying anger or envy" towards lawyers that are common in the public.54

The court did not believe the comments reflected a prejudice towards Jones's

attorneys that affected the verdict. During voir dire, Jones had informed the jury

that she was seeking 33 million dollars in damages. The court noted that the

high amount of damages "really set this jury on its heels," and may have caused

some of the alleged comments.55

        Overall, there was some controverted evidence that indicated the jury had

discussed the case before deliberations. And the court, which had the

opportunity to observe the jurors, believed that the alleged comments about




        54 Report of Proceedings (May 17, 2013) at 44.

        55 id,
                                              18
No. 70422-2-1/19


Jones's lawyers did not reflect a prejudice that denied Jones a fair trial. Thus,

the court did not abuse its discretion by denying the motion for a new trial.

        Jones cites two cases to support her argument that the jury committed

misconduct.56 Both cases are distinguishable.

       In the first case, Turner v. Stime, five members of the jury made racially

prejudicial remarks about one of the attorneys.57 Division Three of this court held

that it was not abuse of discretion for the trial court to order a new trial.58

       In the present case, the allegedly derogatory remarks were not racially

motivated. And the trial court found that they reflected general feelings about

lawyers rather than prejudice towards Jones's lawyers. Thus, Turner is

distinguishable.

       Jones also cites Dalton v. State.59 In that case, one juror felt the plaintiff

"was an opportunist trying to profit from her child's death."60 The court found that

the juror concealed this feeling in voir dire, and ordered a new trial on that

basis.61




       56 Brief of Appellant at 28-29 (citing Turner, 153 Wash. App. at 581: Dalton v.
State, 115 Wash. App. 703, 63 P.3d 847 (2003)).

       57 153 Wash. App. 581, 584-87, 222 P.3d 1243 (2009).

       58 id, at 593.

       59 115 Wash. App. 703, 63 P.3d 847 (2003).

       60 id, at 709.

       61 id, at 717.
                                               19
No. 70422-2-1/20


       But Jones does not allege that the jurors hid animosity towards Jones or

her attorneys during voir dire. Additionally, the juror's comment in Dalton showed

a stronger bias than the comments allegedly made in this case. Thus, Dalton

does not support Jones's argument.

       We affirm the superior court's amended judgment and its order denying

Jones's motion for a new trial.


                                                      £ot^.
WE CONCUR:




      xam%%« TJC                                  ^f^fyf


                                                                              C3     rn"
                                                                              m      O   -;

                                                                              re




                                           20